DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,051,494 (hereinafter ‘494). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1 and 16, US patent ‘494 discloses:
receiving inputs related to signal strength and interference during operation of the
Wi-Fi network (claim 1; col. 21; lines 31-35);
performing an optimization to determine operational parameters of one or more
access points in the Wi-Fi network, wherein the optimization is based on the inputs and
is configured to address an objective associated with the Wi-Fi network (claim 1; col. 21; lines 40-45); and providing outputs comprising the operational parameters for configuration of the
Wi-Fi network, based on the optimization, wherein the operational parameters include
channel and bandwidth selection, and topology of the one or more access points (claim 1; col. 21; lines 50-56).

Regarding claim 9, US patent ‘494 discloses:
 A controller comprising (claim 11; col. 22; lines 35-36): a network interface communicatively coupled to a plurality of Wi-Fi networks (claim 11; col. 22; lines 37-38); 
one or more processors communicatively coupled to the network interface; and memory storing instructions that, when executed, cause the one or more processors to receive inputs related to signal strength and interference during operation of a Wi-Fi network of the plurality of Wi-Fi networks, perform an optimization to determine operational parameters of one or more access points in the Wi-Fi network (claim 11; col. 36; lines 40-50), wherein the optimization is based on the inputs and is configured to address an objective associated with the Wi-Fi network (claim 11; col. 36; lines 50- 60), and provide outputs comprising the operational parameters for configuration of the Wi-Fi network (claim 11; col. 22; lines 64-67), based on the optimization, wherein the operational parameters include channel and bandwidth selection, and topology of the one or more access points (claim 11; col. 23; lines 1-2).
Dependent claims 2-10, 12-15 and 17-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,051,494 .


3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,109,244 (hereinafter ‘244). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1 and 16, US patent ‘244 discloses:
receiving inputs related to signal strength and interference during operation of the
Wi-Fi network (claim 1; col. 32; lines 53-55); performing an optimization to determine operational parameters of one or more access points in the Wi-Fi network, wherein the optimization is based on the inputs and is configured to address an objective associated with the Wi-Fi network (claim 1; col. 32; lines 56-64); and providing outputs comprising the operational parameters for configuration of the Wi-Fi network (claim 1; col. 33; lines 1-5), based on the optimization, wherein the operational parameters include channel and bandwidth selection, and topology of the one or more access points (claim 1; col. 32; lines 65-67).

Regarding claim 9, US patent ‘244 discloses:
 A controller comprising (claim 8; col. 33; line 43): a network interface communicatively coupled to a plurality of Wi-Fi networks (claim 8; col. 33; lines 44-45); 
one or more processors communicatively coupled to the network interface; and memory storing instructions that, when executed, cause the one or more processors to receive inputs related to signal strength and interference during operation of a Wi-Fi network of the plurality of Wi-Fi networks, perform an optimization to determine operational parameters of one or more access points in the Wi-Fi network (claim 8; col. 33; lines 46-55), wherein the optimization is based on the inputs and is configured to address an objective associated with the Wi-Fi network (claim 8; col. 33; lines 50- 60), and provide outputs comprising the operational parameters for configuration of the Wi-Fi network (claim 8; col. 33; lines 62-63), based on the optimization, wherein the operational parameters include channel and bandwidth selection, and topology of the one or more access points (claim 9; col. 34; lines 1-15).
Dependent claims 2-10, 12-15 and 17-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,109,244.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-5, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sydor et al. (US 2012/0257585, hereinafter Sydor) in view of Brinkley (US 2007/0263549, hereinafter Brinkley) and further in view of Beninghaus et al. (US 2009/0258607, hereinafter Beninghaus). 
Regarding claim 1, Sydor discloses a method, implemented in a controller (NMS 300 of fig. 1) which is communicatively coupled to a Wi-Fi network (NMS 300 is communicatively coupled to WiFi system), the method comprising:
receiving inputs related to signal strength (para 0038 and 0050; signal strength indicators) and interference (para 0038; NMS 3000 receives the interference information from the terminals) during  operation of the Wi-Fi network (para 0088 and 0089; NMS 300 collects information from terminals wherein Wi-Fi terminals function as APs – para 0030);
performing an optimization to determine operational parameters of one or more access points in the Wi-Fi network (Para 0036-0039; NMS optimize transmission and reception parameters for terminals (functioning as APs)), wherein the optimization is based on the inputs (para 0036 and channl0038), based on the optimization (Para 0036 and 0063);
providing outputs (para 0036; NMS 300 provides the parameters back to terminals) comprising the operational parameters (para 0036; transmission and reception parameters) for configuration of the Wi-Fi network (para 0036 and 0063), based on the optimization (Para 0036 and 0063), wherein the operational parameters include channel selection (para 0098 and 0101; channel selection).
Sydor does not explicitly disclose that the optimization is configured to address an objective associated with the Wi-Fi system and wherein the operational parameters include channel and bandwidth selection.
In an analogous art, Brinkley discloses that the optimization is configured to address an objective associated with the Wi-Fi system (para 0024 and 0026; optimizing parameters to maximize composite objective function, wherein the composite objective function comprises of multiple objective functions) and wherein the operational parameters include channel (para 036;  and bandwidth selection (para 0026; parameters considered for optimization including amount of bandwidth). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sydor’s method by adding Brinkley’s disclosure in order to provide network optimization to improve the performance of a communication system.
Sydor/Brinkley does not explicitly disclose that the operational parameters include topology of the one or more access points.
In an analogous art, Beninghaus discloses that the operational parameters include topology of the one or more access points (para 0139-0140; optimizing wireless communication paramteres based on different topologies of access points). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention by modifying 
Sydor/Brinkley’s method by adding Beninghaus’s disclosure in order to reduce path loss of a wireless data network.
	Regarding claim 9, a network interface communicatively coupled to a plurality of Wi-Fi networks; one or more processors communicatively coupled to the network interface (para 0043; interface); and memory storing instructions that, when executed, cause the one or more
processors to perform the method steps of claim 1 (para 0089; computer readable memory storing  instructions executed by a processor). 
Regarding claim 16, A non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of claim 1 (para 0025; program instructions executed by one or more processors to perform the method steps of claim 1). 


Regarding claims 2, 10 and 17, Sydor discloses wherein the one or more access points include a plurality of access points collectively forming the Wi-Fi network (para 0005; multiple access points).
Regarding claims 3, 11 and 18, Sydor discloses wherein the plurality of access points utilize a same channel for backhaul links and client links (para 0005 and 0108; same channels). 
Regarding claims 4, 12 and 19, Sydor/Brinkley does not explicitly wherein the plurality of access points utilize different channels for backhaul links and client links.
In an analogous art, Beninghaus discloses wherein the plurality of access points utilize different channels for backhaul links and client links (para 0116; plurality of access points on plurality of channels). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention by modifying Sydor/Brinkley’s method by adding Beninghaus’s disclosure in order to manage traffic of a wireless data network.
Regarding claims 5, and 13, Sydor discloses wherein the optimization is performed with one or more additional Wi-Fi networks in a cluster (para 0094; more networks can be optimized following the same method as for the first network).

5.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sydor/Brinkley/Beninghaus and further in view of Raleigh et al. (US 2011/0314145, hereinafter Raleigh).
Regarding claim 6, Sydor/Brinkley/Beninghaus does not explcitily disclose 
wherein the controller is in a cloud. 
In an analogous art, Raleigh discloses wherein the controller is in a cloud (para 0241; controller for WiFi). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention by modifying Sydor/Brinkley/Beninghaus’s method/system by adding Raleigh’s disclosure in order to control WiFi communication.

6.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sydor/Brinkley/Beninghaus and further in view of Henderson et al. (US 2013/0143541, hereinafter Henderson).
	Regarding claims 7, 14 and 20, Sydor/Brinkley/Beninghaus does not explicitly disclose performing the providing based on a hysteresis threshold, the hysteresis
threshold configured to maintain stability of the Wi-Fi network by preventing
configuration changes with minor changes in operational circumstances of the Wi-Fi
network.
In an analogous art, Henderson discloses performing the providing based on a hysteresis threshold, the hysteresis threshold configured to maintain stability of the Wi-Fi network by preventing configuration changes with minor changes in operational circumstances of the Wi-Fi
network (para 0077). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Sydor/Brinkley/Beninghaus’s method by adding Henderson’s disclosure in order to improve the optimization by utilizing reliable data analysis.
 	
7.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sydor/Brinkley/ Beninghaus in view of Zhang (WO 2010000110, hereinafter Zhang).
	Regarding claims 8 and 15, Sydor/Brinkley/ Beninghaus does not explicitly disclose wherein some of the one or more access points are assigned a bandwidth less than a maximum supported bandwidth, in the optimization.
	In an analogous art, Zhang discloses wherein some of the one or more access points are assigned a bandwidth less than a maximum supported bandwidth, in the optimization (page 11; last para). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sydor/Brinkley/Beninghaus’s method by adding Zhang’s disclosure in order to avoid the bottleneck and to provide reliable services. 


Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462